Citation Nr: 0738009	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-02 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than February 12, 
2004, for the grant of service connection and special monthly 
compensation for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Samadani, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The appellant is the veteran's mother and custodian.


FINDING OF FACT

A claim of entitlement to service connection for erectile 
dysfunction and special monthly compensation was not received 
within one year of the veteran's discharge from service or 
prior to February 12, 2004.


CONCLUSION OF LAW

The criteria for an effective date prior to February 12, 
2004, for the award of service connection and special monthly 
compensation for erectile dysfunction have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement.  38 U.S.C.A. § 
5110; 38 C.F.R. 
§ 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

It is contended by the appellant's representative that 
service connection and special monthly compensation for 
erectile dysfunction should be granted from February 12, 
2003, one year prior to the date of receipt of claim, in 
accordance with 38 C.F.R. § 3.114.  The Board notes that 
§ 3.114 applies to awards based on a liberalizing law or VA 
issue.  It does not apply to the facts of this case.

The appellant contends that an earlier effective date is in 
order because the medical evidence shows that the veteran's 
erectile dysfunction developed in 2001.  Although the Board 
has considered the appellant's contention, the pertinent and 
undisputed fact in this case is that the veteran's initial 
claim for compensation for erectile dysfunction was received 
on February 12, 2004, more than one year following his 
discharge from service.  The claim was granted based on 
evidence establishing that the veteran's erectile dysfunction 
was secondary to his service-connected psychiatric 
disability.  As set forth above, the effective date of an 
award of service connection based on a claim received more 
than one year following the veteran's discharge from service 
will not be earlier than the date of receipt of claim.  
Moreover, since special monthly compensation is only payable 
for service connected disability, the effective date of the 
award of special monthly compensation for erectile 
dysfunction can not be earlier than the effective date of 
service connection.

To some extent, the appellant appears to be raising an 
argument couched in equity in that she is contending that 
since the veteran's disability began in July 2001, the an 
earlier effective date is warranted.  However, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment out of the United States Treasury 
which has not been provided for by Congress."  Smith (Edward 
F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing 
(1990)].  As previously stated, the effective date assigned 
in this case is dictated by the date of filing of the 
veteran's claim.

As the pertinent facts in this case are not in dispute and 
the law is dispositive, the claim is without legal merit and 
will therefore be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date prior to February 12, 2004, 
for the grant of service connection and special monthly 
compensation for erectile dysfunction is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


